Citation Nr: 1639779	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for portal hypertension with esophageal and stomach varices and hematemesis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to December 1973 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further review.

In February 2016, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA), which was received in April 2016.  In May 2016, the Board requested clarification of the opinion, which was provided in June 2016.  The Veteran and his representative were sent a copy of the opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

Portal vein hypertension with esophageal varices and hematemesis did not manifest in service or within one year of separation and has not been shown to be related to service.

CONCLUSION OF LAW

Portal vein hypertension with esophageal varices and hematemesis was not incurred in or aggravated by active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by a July 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in October 2009.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA, Social Security Administration (SSA), and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in June 2009; however, the Board found that the medical opinion was unclear and requested a VHA opinion in February 2016, which was provided in April 2016.  In May 2016, the Board requested clarification from the VHA examiner, which was provided in June 2016.  The VHA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that the VHA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  

In addition, the Board finds that the AOJ substantially complied with the prior remand with respect to the claim herein decided.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In this regard, the Veteran submitted the letter from Dr. P. (initials used to protect privacy) that was referenced during the May 2015 Board hearing.  

In addition, the Veteran had the opportunity to testify in support of his claim during a May 2015 Board hearing.  During the hearing, the undersigned Veterans Law Judge explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned Veterans Law Judge failed to comply with 38 C.F.R. § 3.103 (c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has contended that he developed portal vein thrombosis and hypertension as a complication of an appendectomy that he had at age 12 and that the condition was aggravated during his military service.  

During his April 1971 enlistment examination, the Veteran reported having appendicitis at age 12, and it was noted that his appendix had been removed.  A clinical evaluation found his abdomen and viscera to be normal at that time.

In August 1972, the Veteran was seen for vomiting blood and loose stools for two days.  It was also noted that he had had an episode of diarrhea the previous month.  No disease was found at that time, and no treatment was prescribed.  Moreover, his service treatment records do not show any other complaints of stomach problems or hematemesis.  There are also no records showing a diagnosis of portal hypertension, portal vein thrombosis, or esophageal varices during service.  

After service, a VA hospital summary indicates that the Veteran was admitted in January 1977 with an upper gastrointestinal hemorrhage.  It was noted that he had a history of a ruptured appendix complicated by a pelvic abscess, which was drained 13 years earlier.  It was also noted that he subsequently developed recurrent esophageal variceal hemorrhage secondary to postinflammatory portal hypertension.  In February 1977, the Veteran underwent a splenectomy in order to decompress the varices.  Post-operatively, he did well except for the development of a left subphrenic abscess, which was resolved on intravenous antibiotics and drainage.   

A VA hospital summary shows that the Veteran was admitted in July 1978 for recurrent fevers and left upper quadrant pain.  The report indicates that, subsequent to the appendectomy, the Veteran developed phlebitis and obstruction of the portal vein with resulting hypertension.  It was noted that it was manifested by an episode of bleeding from esophageal varices in January of 1970 for which he underwent exploration in February of 1977 with a subsequent splenectomy to relieve his portal hypertension.  (The Board notes that the date of January 1970 appears to be a typographical error.  The records reflect that the esophageal varices manifested in January 1977 and that he underwent the surgery in February 1977.  The Veteran and his wife both testified that he did not have any gastrointestinal problems during the time period between the appendectomy and his enlistment into service in April 1971.)  

In an August 1978 medical record, Dr. E.W. (initials used to protect privacy) noted that the Veteran underwent a splenectomy for an unusual and severe condition that was probably a result of appendicitis in childhood.  He stated that the Veteran developed blood clots in two of the three major veins of the abdominal viscera causing high pressure and bleeding from veins of the esophagus.

Thereafter, medical records show that the Veteran underwent periodic endoscopies for surveillance and repair of esophageal varices.  In December 2008, a private treatment record from Dr. R.P. indicates that there were no active veins or blood vessels in the esophagus and that the stomach and duodenum showed mild redness but no erosion or ulceration and no blood vessel.  The Veteran had four small polyps in the colon, which were removed.  

The report of a June 2009 VA examination notes the above medical history.  The examiner observed that the Veteran had hematemesis during active military service, which had resolved and was of unknown etiology.  The examiner also opined that the Veteran's esophageal varices were secondary to portal hypertension and appendectomy, which preexisted active military service and were not caused by or related to his active military service.  The examiner also stated that the condition was not worsened beyond its natural progression during active military service.  The VA examiner, however, did not address the fact that the Veteran was presumed to be in sound condition when he entered service, except as to any defects, infirmities, or disorders noted on his enlistment examination.  To rebut this presumption, there must be clear and unmistakable evidence that the condition preexisted service.  Therefore, the Board finds the June 2009 VA examiner's opinion lacks probative value.

In an October 2013 letter, Dr. R.P. indicated that he had treated the Veteran for many years and that he had 

"...a very complex history of previous appendicitis where he developed a severe rupture and general abdominal infection, inflammation and subsequently developed portal vein thrombosis from a non-liver cause but from that infection and inflammation that then led to development of varices and severe [gastrointestinal] bleeding.  The initial appendicitis and appendectomy occurred at age 12.  [The Veteran] did subsequently stabilize but very likely developed the portal vein thrombosis at that time that progressed.  While then in the military with activity and physical stress, this very likely precipitated increasing pressure of the blood vessels and formation of the varices as he did have an episode of bleeding while he was in the service.  He then left service in 1973 and developed severe [gastrointestinal] bleeding and varices that were treated in the late 1970s.  There is chronic pain now still related to all of the above, and this will be persistent, but I do feel it should have some service connection as the progression of portal vein thrombosis and the portal hypertension with varices would have occurred while in the service.  This was all beyond his control and without any known knowledge prior as he entered the service."

In April 2016, a VHA examiner reviewed the claims file and opined that she also believed that the portal hypertension, as well as the varices pre-existed the Veteran's service.  The examiner, however, noted that there were no actual records showing that the Veteran had hematemesis prior to service.  With respect to the hematemesis during service, the examiner stated that it would be unusual for variceal bleeding to present in that manner, noting that it typically results in a brisk bleeding episode, which would require hospitalization.  The examiner further noted that there was no documentation of any further episodes until 1977, which would be rare with variceal bleeding that did not undergo intervention.  The examiner opined that she did not see evidence proving worsening of severity of the varices during service.  She stated that the literature shows that the natural history of varices entails a 10 to 15 percent per year rate of progression in size, which could explain why the patient developed worsening of his disease in 1977.  

In June 2016, the VHA examiner provided clarification of her prior opinion.  She opined that there was not clear and unmistakable evidence that the Veteran's hematemesis preexisted service.  With respect to the question of whether the Veteran's claimed disorder manifested during service or was otherwise related to service, including any symptomatology therein, the VHA examiner opined that it was less likely that it manifested during service.  She again noted the episode of hematemesis during service, but stated that it would be unusual for variceal bleeding to present in that manner.  She noted that variceal bleeding typically results in a brisk bleeding episode, which would require hospitalization.  In addition, there was no documentation of further episodes until 1977, which would be rare with variceal bleeding that did not undergo intervention.  She stated that she could not say for certain because no endoscopy was performed, but found that it was less likely that the disorder manifested during service.  The examiner also stated that there was no evidence of worsening of severity of the varices during service, noting again that the bleeding episode during service was not typical for a variceal bleed.  The examiner further noted that the variceal bleeding requiring hospitalization and treatment did not start until January 1977.

For the reasons explained below, the Board finds that Dr. R.P.'s and the VHA examiner's opinions are both competent and probative, but that the VHA examiner's opinion to have greater probative weight.  

As an initial matter, the Board finds that there is not clear and unmistakable evidence that the Veteran's portal hypertension, esophageal varices, and hematemesis preexisted service.  Although Dr. R.P. and the VHA examiner intimated their belief that the portal hypertension and varices was caused by complications from the appendectomy that the Veteran had when he was 12, there are no records of portal hypertension or esophageal varices prior to his military service.  Moreover, the Veteran, along with friends and family, have asserted that the Veteran was in good health prior to service and that he did not have any stomach problems between the appendectomy and his entrance into service in April 1971.  

Thus, the Board must determine whether the Veteran's portal hypertension with esophageal varices and hematemesis manifested in service.  In this regard, there is conflicting medical evidence.  Dr. R.P. opined that the physical demands of service likely precipitated increasing pressure of the blood vessels, which led to the formation of varices and the episode of bleeding that the Veteran had during service in 1972.  The VHA examiner opined that the hematemesis was less likely due to portal hypertension and esophageal varices, noting that variceal bleeding typically does not present in this manner.  Rather, she stated that variceal bleeding typically results in a brisk bleeding episode, which requires hospitalization.  The Board notes that this is consistent with how the esophageal varices presented in 1977, which led to the diagnosis of portal hypertension, hospitalization, and surgical intervention.  The VHA examiner also noted that there were no further episodes of bleeding documented until 1977, which would be rare with variceal bleeding that did not undergo intervention.  

Although both opinions are competent and probative, the VHA examiner's opinion is supported by a more detailed explanation and rationale.  The VHA examiner noted how variceal bleeding typically manifests and compared this to the episode of bleeding that the Veteran had during service.  The VHA examiner's opinion is also more consistent with the evidence of record.  There was no disease found during service and no treatment required, which the VHA examiner indicated would be unusual if the hematemesis was caused by variceal bleeding.  In addition, there were no further episodes of hematemesis until 1977 when the Veteran was first diagnosed with portal hypertension and esophageal varices.  For these reasons, the Board finds that the VHA examiner's opinion is more persuasive.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced, including experiencing stomach problems and vomiting blood.  However, he is not competent to provide an opinion relating the symptoms he had during service with the later diagnosis of portal hypertension and esophageal varices.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of portal hypertension and esophageal varices, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VHA examiner is of greater probative weight than these more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's portal hypertension with esophageal varices and hematemesis manifested in service or is otherwise related to service.  Because the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for portal hypertension with esophageal and stomach varices and hematemesis is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


